Citation Nr: 0825415	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-11 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, described as major depressive disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to 
October 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the Oakland, 
California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for major depressive disorder 
and PTSD.


FINDINGS OF FACT

1.  No chronic mental disorder, including major depressive 
disorder, began during service and continued after service.

2.  The veteran's only active service was from September 1976 
to October 1976.  He did not serve in Vietnam, and he did not 
engage in combat during service.

3.  Service records do not corroborate the in-service 
stressors that the veteran has reported.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, including major depressive 
disorder, was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  PTSD was not incurred or aggravated in service, nor 
incurred as a result of events during service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Psychiatric Disorders

The veteran essentially contends that he has chronic 
psychiatric disability that is attributable to his service.  
He has appealed the RO's denial of service connection for 
major depressive disorder and PTSD.  Service connection may 
be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Certain chronic disabilities, including 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

PTSD is a psychiatric disorder that develops as a result of 
traumatic experience.  It is possible for service connection 
to be established for PTSD that becomes manifest after 
separation from service.  In order for a claim for service 
connection for PTSD to be successful, there must be: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, if the 
claimed stressor is related to that combat, and if the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then, in 
the absence of clear and convincing evidence to the contrary, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).

If the veteran did not engage in combat with the enemy, his 
lay testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
38 C.F.R. § 3.304(f)(3).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In pursuing his claims, the veteran has disputed the record 
with respect to the length and circumstances of his service.  
The claims file contains a service separation report, DD Form 
214, for the veteran that indicates that he had active 
service from September 20, 1976, to October 21, 1976.  Other 
documents in the veteran's service personnel file also show 
those service dates.  The records contain no indication that 
he had service prior to those dates.  An application for 
enlistment reflects the veteran's report that he attended 
high school from September 1973 to September 1975.

The veteran's claims file does not contain service medical 
records.  The current claims file was rebuilt in 2004, after 
the veteran filed a claim, and an earlier claims file could 
not be located.  The veteran has indicated that he first 
filed a claim for VA benefits in 1992.  After the veteran 
filed the 2004 claim, the RO attempted to obtain his service 
medical records, and learned that those records had been sent 
to the RO in 1993, and that no additional records were 
available.

The veteran has indicated that he sought VA mental health 
treatment beginning in the 1980s.  The RO requested and 
obtained records of treatment of the veteran at the VA 
Medical Centers (VAMCs) in Palo Alto and Menlo Park, 
California from the early 1980s forward.  The claims file 
contains records from inpatient treatment of the veteran from 
July to October 1986, for substance abuse, at the Menlo Park 
VAMC.  At that time, he reported a ten year history of 
substance abuse.  The veteran had VA inpatient substance 
abuse treatment again in July and August 1988.  He continued 
in VA outpatient treatment later in 1988 and in early 1989.

The VA treatment records from the late 1980s contain 
notations regarding the veteran's service history.  A July 
1986 record lists the dates of the veteran's service as 
September 1976 to October 1976.  That record indicates that 
the veteran did not serve in Vietnam, and that it was not 
known whether he had served in combat.  On an August 1988 
treatment admission form, the veteran indicated that his time 
in service was 32 days in 1976, and that he had not served in 
combat.

After 1989, the next mental health treatment record in the 
claims file is from April 1997, when the veteran sought VA 
outpatient treatment for depressive feelings, and was started 
on antidepressant medication.  In April 1999, the veteran 
reported depression and reluctance to go outside.  He 
reported a history of treatment with different medications.  
The treating psychiatrist, V. R. J., M.D., stated an 
assessment of recurrent major depression, and started the 
veteran on another antidepressant medication.

In December 1999, the veteran told Dr. J. that he had 
depression, anxiety, and flashbacks and intrusive memories of 
combat experiences in Vietnam.  Dr. J. listed assessments of 
PTSD, anxiety disorder, and recurrent major depressive 
disorder.  In May 2000, the veteran told Dr. J. that he had 
severe flashbacks of his experiences as a machine gun 
operator in a helicopter gunship in Vietnam.

In 2002, a VA social worker noted that the veteran's birth 
date in December 1957 indicated that the veteran's age was 
seventeen when United States forces left Vietnam in April 
1975.  The social worker recommended review of the veteran's 
DD 214 or other documentation of the dates and locations of 
his service.

In June 2004, the veteran submitted a claim for VA disability 
compensation.  He reported that the dates of his service were 
from September 1973 to October 1976.  In statements in 
support of his claim, the veteran reported that he entered 
service under a contract and served for 36 months, and then 
was held over for an additional month.  He stated that the 
first three years of his service was in "black ops," or 
secret missions.  He indicated that he served in Vietnam.  He 
has reported in different statements that the dates he was in 
Vietnam were in 1972, 1973, or 1974.  He related traumatic 
experiences in Vietnam including being under threat of attack 
or ambush by the enemy, serving as a door gunner, and the 
combat death of his best friend.  

The claims file contains records of ongoing VA mental health 
treatment from 1999 to 2008.  The veteran has continued to 
report a history of traumatic combat experiences in Vietnam, 
and Dr. J. has continued to include PTSD in the veteran's 
diagnoses.  In an undated letter to a state government 
disability agency, Dr. J. certified the veteran's VA mental 
health treatment since 1997, with diagnoses of combat-related 
PTSD, bipolar disorder, and substance abuse in remission.

The veteran does not claim that he had any mental health 
treatment during service or soon after service.  He had VA 
treatment for substance abuse in 1986, almost ten years after 
his service.  In his 1986 treatment, the veteran reported a 
ten year history of substance abuse.  He did not report at 
that time, however, that his substance abuse had begun during 
service, nor that it had begun as a result of any events or 
experiences during service.  When the veteran sought VA 
mental health treatment in April 1997 and April 1999, he did 
not state that his symptoms had begun during, or were 
otherwise related to, his service in the 1970s.  The evidence 
from 1976 through early 1999 does not indicate that the 
veteran had any mental disorder that began during service and 
continued after service.  By the preponderance of the 
evidence, then, the disorder that Dr. J. diagnosed as 
recurrent major depression in April 1999 was not incurred or 
aggravated in service.

From December 1999 forward, Dr. J. has diagnosed the 
veteran's current disorder as PTSD.  Dr. J. attributes PTSD 
in the veteran to combat experiences in Vietnam that the 
veteran has reported.  There are serious questions, however, 
as to whether there is credible supporting evidence that any 
claimed in-service stressor occurred.

The only officially documented service by the veteran is 
service of about a month in September and October 1976, more 
than a year after U.S. forces left Vietnam in mid 1975.  The 
veteran reports that he also had service from September 1973 
to September 1976, and that he spent part of that period in 
Vietnam.  He indicates that this service is not documented 
because it was in a secret capacity.  The veteran does not 
dispute that he was born in December 1957.  His age was 
fifteen in September 1973 and seventeen in mid 1975.  Even 
considering any lying about age at recruitment, it is 
difficult to imagine the veteran served in Vietnam as a door 
gunner at those ages.  More importantly, the veteran's claim 
of three years of earlier service is directly contradicted by 
the enlistment application that indicates that he was in high 
school in 1973 to 1975, and by the VA treatment records from 
the 1980s that list only the 1976 service.  Based on all of 
the evidence, the Board concludes that the documented service 
in September 1976 and October 1976 is the veteran's only 
military service, and that he did not serve in Vietnam.  As 
the veteran served for only about a month, and his DD Form 
214 and other service personnel records do not reflect any 
combat service, the Board also concludes that the veteran did 
not engage in combat during his service.

As the veteran did not engage in combat, his testimony is not 
enough to establish the occurrence of his alleged stressors.  
His claim for service connection for PTSD would therefore 
have to be supported by service records that corroborate his 
testimony as to the occurrence of a claimed stressor.  In 
this case, the assembled service records do not corroborate 
the stressors that the veteran reports, all of which are 
related to claimed combat in Vietnam.  As the documented and 
credible information about the veteran's service does not 
corroborate, and in fact contradicts, the stressor history 
reported by the veteran, the Board denies the claim for 
service connection for PTSD.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided pre-adjudication notice by an August 2004 
letter.  In a post-adjudicatory July 2008 letter, the RO 
addressed the rating criteria and effective date provisions 
that are pertinent to the veteran's claims.  Although the RO 
provided the notice regarding rating criteria and effective 
date after the initial adjudication of the veteran's claims, 
such error was harmless given that the Board has denied the 
appeal for service connection, and hence no ratings or 
effective dates will be assigned with respect to the claimed 
conditions.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has obtained service personnel records, assisted the 
veteran in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  As the 
assembled evidence contradicts the veteran's claim that he 
had three years of service prior to his documented service, 
there is no reasonable possibility that any further search of 
service records would help to substantiate his claims.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.

VA need not conduct an examination with respect to the claims 
decided herein, because additional medical evidence or 
opinion would not assist in substantiating the veteran's 
claims.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in claims for service connection, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  In this case, the second 
condition under McLendon is not met.  There is not competent 
evidence establishing that a chronic mental disorder 
manifested in service, and there is not military evidence 
corroborating a claimed in-service stressor.

VA has substantially complied with the notice and assistance 
requirements, and the veteran is not prejudiced by a decision 
on the claims at this time.


ORDER

Entitlement to service connection for a psychiatric disorder, 
including major depressive disorder, is denied.

Entitlement to service connection for PTSD is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


